UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING Commission File Number: 0-25356 (Check One): o Form10-K o Form20-F o Form11-K x Form10-Q o Form 10-D o Form N-SAR o Form N-CSR For Period Ended:September 30, 2009 o TransitionReport on Form10-K o TransitionReporton Form20-F o TransitionReport on Form 11-K o TransitionReportonForm10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notificationrelates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I – REGISTRANT INFORMATION Azzurra Holding Corporation Full Name of Registrant Not Applicable
